DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the matrix of crosslinked polyester polyurethanes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2001/0005660 A1).
	Li et al. is directed to an airbag cushion with a coating of elastomeric material having low permeability characteristics and an elongation at break of at least 180% (paragraph 0003).  The elastomeric material is preferably a polyurethane that may be crosslinked (paragraph 0019).  Colorants may be added to the elastomeric coating (paragraph 0020).  The airbag fabric is preferably a woven fabric comprising synthetic fibers, such as polyamides or polyesters (paragraph 0025).  The coating may be applied to both sides of the fabric (paragraph 0046).
	The airbag cushion reads on the cushioning element of claim 1 and the bladder of claim 7.  The coating of elastomeric material - preferably a polyurethane which may be crosslinked - reads on the cured coating of claim 1.  Colorants added to the coating read on the plurality of pigments or dyes entrapped in a matrix of crosslinked polyurethane of claim 1.  The polyamide or polyester fibers from which the fabric of the airbag cushion is formed read on the first polymeric material of claims 1 and 14.
	Regarding claim 11, one of ordinary skill in the art would expect a coating applied to a fabric to reduce the level of ultraviolet light reaching the fabric by at least some degree compared to an uncoated fabric, particularly since the claims do not require any quantitative amount of reduction or specific wavelengths of ultraviolet light.
	Regarding claim 12, one of ordinary skill in the art would expect a crosslinked coating applied to a fabric to reduce the level of water reaching the fabric by at least some degree compared to an uncoated fabric, particularly since the coating is designed to having low permeability (e.g. paragraph 0039) and the claims do not require any quantitative amount of reduction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2001/0005660 A1) in view of Sancure™ 20025F Polyurethane Dispersion product data sheet from Lubrizol.
	Li et al. teach all the limitations of claims 2 and 3, as outlined above, except for the use of a polyester polyurethane as the polyurethane elastomer.  However, Li et al. do teach that any polyurethane having the required tensile strength and elongation at break (i.e. at least 2,000 psi and 180%, respectively - paragraph 0003) may be used (paragraph 0019), with Sancure™ polyurethanes specifically taught as suitable (paragraph 0020).
	The Lubrizol product data sheet reports that Sancure™ 20025F polyurethane dispersion is a polyester urethane polymer having a tensile strength (4100 psi) and elongation (1,000%) that meet the requirements of Li et al.
	It would have been obvious to one of ordinary skill in the art to use the polyester urethane polymer Sancure™ 20025F in the coating of Li et al. since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2001/0005660 A1) in view of Kim et al. (US 5,952,250 A).
	Li et al. teach all the limitations of claim 8, as outlined above, except for the thickness of the airbag fabric.
	Kim et al. teach that, since compactness of the fabric of an airbag is desirable, the thickness of the fabric should be less than 0.04 cm, i.e. 0.4 mm (column 1, lines 37-50).
	It would have been obvious to one of ordinary skill in the art to use a fabric having a thickness of less than 0.4 mm to provide a lightweight airbag, increasing the efficiency of installation and controlling vehicle weight.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2001/0005660 A1) in view of Schaefer et al. (US 2010/0113687 A1).
	Li et al. teach all the limitations of claims 16 and 17, as outlined above, except for specifying the colorant used in the coating.
	Schaefer et al. is directed to a polyurethane coating material (paragraph 0001) that may contain dyes or pigments (paragraph 0127).  Suitable dyes and pigments include metals, metal oxides, carbon black, and acid dyes (paragraphs 0131-0134).
	It would have been obvious to one of ordinary skill in the art to use the dyes or pigments of Schaefer et al. as the colorant in the coating of Li et al. since the courts have held the selection of a known material (e.g. an acid dye) based on its suitability for its intended use (e.g. colorant for a polyurethane coating) supported a prima facie obviousness determination.  See MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,980,311 B2.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-13 represent a genus of which the inventions described by claims 1-13 of U.S. Patent No. 10,980,311 B2 are species since (i) the matrix claimed in U.S. Patent No. 10,980,311 B2 is required to be a crosslinked polyester polyurethane while that of the instant claims may be any crosslinked polyurethane, and (ii) the colorant claimed in U.S. Patent No. 10,980,311 B2 is a pigment particle while that of the instant claims may be a pigment particle or dye.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 10,980,311 B2 in view of Miner et al. (US 2014/0250720 A1).
	Claim 1 of U.S. Patent No. 10,980,311 B2 recites all the limitations of claims 14 and 15 except for the polymer used as the first polymeric material of the cushioning element.  Claim 7 of U.S. Patent No. 10,980,311 B2 recites that the cushioning element is an inflated bladder while claim 12 recites that the article is a sole structure of footwear.
	Miner et al. is directed to a sole system for an article of footwear (paragraph 0001).  The system comprises a bladder member which can be made of polyurethane (paragraph 0045).
	It would have been obvious for one of ordinary skill in the art to construct the inflated bladder cushioning element of claimed in U.S. Patent No. 10,980,311 B2 from polyurethane since the courts have held the selection of a known material (e.g. polyurethane) based on its suitability for its intended use (e.g. bladder of a sole system for an article of footwear) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,980,311 B2 in view of Schaefer et al. (US 2010/0113687 A1).
	Claims 1 of U.S. Patent No. 10,980,311 B2 recites all the limitations of claims 16 and 17, as outlined above, except for specifying the pigment or dye used in the coating.
	Schaefer et al. is directed to a polyurethane coating material (paragraph 0001) that may contain dyes or pigments (paragraph 0127).  Suitable dyes and pigments include metals, metal oxides, carbon black, and acid dyes (paragraphs 0131-0134).
	It would have been obvious to one of ordinary skill in the art to use the dyes or pigments of Schaefer et al. as the colorant in the coating of Li et al. since the courts have held the selection of a known material (e.g. an acid dye) based on its suitability for its intended use (e.g. colorant for a polyurethane coating) supported a prima facie obviousness determination.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787